          Case 1:20-cv-06539-JMF Document 36 Filed 08/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


CITIBANK, N.A.,

                              Plaintiff,
                                                               No. 20 Civ. 06539 (JMF)
               v.

BRIGADE CAPITAL MANAGEMENT, LP, HPS
INVESTMENT PARTNERS, LLC, and SYMPHONY
ASSET MANAGEMENT, LLC,

                              Defendants.


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Robert S. Loigman of Quinn Emanuel Urquhart &

Sullivan, LLP, with offices located at 51 Madison Avenue, 22nd Floor, New York, New York

10010, hereby appears on behalf of Defendants HPS Investment Partners, LLC and Symphony

Asset Management, LLC in the above-captioned matter and hereby requests that all notices given

or required to be given and all papers served or required to be served in this case be given to and

served on the undersigned at the address set forth below. Mr. Loigman has previously appeared

for Defendant Brigade Capital Management, LP in this matter.

       I hereby certify that I am admitted to practice before this Court.

       Dated: New York, New York
              August 21, 2020
                                                By: /s/ Robert S. Loigman
                                                   Robert S. Loigman
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
                                                   51 Madison Avenue, 22nd Floor
                                                   New York, New York 10010
                                                   Telephone: (212) 849-7000
                                                   Facsimile: (212) 849-7100
                                                   Email: robertloigman@quinnemanuel.com
Case 1:20-cv-06539-JMF Document 36 Filed 08/21/20 Page 2 of 2




                                Attorney for Defendants
